Citation Nr: 1019778	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left inguinal hernia 
with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard in Alabama from 
March 2000 to July 2003 with a period of active duty for 
training (ADT) from May 2000 to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in August 2006 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left inguinal hernia with scar.

The Veteran testified at a personal hearing before RO 
personnel in February 2007; he testified at a personal 
hearing before the undersigned Veterans Law Judge in November 
2008.  Transcripts of these hearings are of record.  At that 
hearing, the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in November 2008 that 
is included in the record.  The Board previously accepted 
this evidence for inclusion in the record on appeal, also 
noting that it had been submitted previously.  See 38 C.F.R. 
§ 20.1304 (2008).  

In January 2009 the Board denied the Veteran's claim for 
service connection for a left inguinal hernia, among other 
claims.  The Veteran appealed the Board's action to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2009 Order, the Court vacated and remanded the 
portion of the January 2009 Board decision that denied the 
claims for service connection for a left inguinal hernia and 
a left varicocele.

In August 2009, the Veteran submitted to the Board additional 
evidence for consideration in connection with the inguinal 
hernia claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in August 
2009 that is included in the record.  The Board accepted this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).  

The Board denied the claim for a left varicocele in a 
September 2009 decision and remanded that claim for a left 
inguinal hernia for further development.

The Board notes that in a May 2009 Joint Motion for Partial 
Remand, while represented by an attorney, the Veteran 
expressly abandoned his claims for entitlement to service 
connection for a bladder dysfunction and for kidney stones.  
The Court granted the motion in a June 2009 Order.  In 
correspondence received in December 2009, the Veteran 
referred to a pending claim for service connection for kidney 
stones.  The issue of whether new and material evidence has 
been received to reopen a claim for service connection for 
kidney stones has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this matter.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id. at 271.  Thus, 
while the Board regrets the additional delay in this case, 
the case must be returned to the AMC/RO to provide the 
Veteran with an additional VA examination and opinion.

In September 2009 the Board remanded the claim to provide the 
Veteran with a VA medical examination to determine the nature 
and etiology of his claimed left inguinal hernia disability 
by a physician.  Unfortunately, the examination was conducted 
by a nurse practitioner and the medical opinion provided was 
inadequate because while the nurse practitioner acknowledged 
that hernias can be caused by strenuous activities and 
lifting, she opined that it would be mere speculation to 
conclude that the hernia occurred due to service.  This 
statement itself is a medical opinion; however, it is 
unsupported by any rationale as to why a more definitive 
conclusion is not possible.  The Board finds that to fulfill 
the duty to assist the Veteran, the claim must be remanded to 
the AMC/RO to provide him with another VA examination by a 
physician who will use his or her medical judgment to provide 
a medical opinion based on the entire claims folder.  
Therefore, the claim must be remanded to the AMC/RO.

The Board provides a brief history of the Veteran's claim for 
a left inguinal hernia.

Service treatment records from the Veteran's period of ADT 
were negative for any complaints or findings of a left 
inguinal hernia.  Post-service private treatment records 
dated from November 2002 as well as a VA genitourinary 
examination report dated in September 2003 reflected 
complaints and treatment for a varicocele, dysfunctional 
voiding, and other genitourinary problems, but contained no 
diagnosis of any hernia.   A new patient note from J. F., 
M.D., dated in November 2002 indicated that there was a loose 
mass in the left hemiscrotum consistent with either a large 
atypical varicocele or hernia.  The note was updated six days 
later, listing left varicocele.  In a private treatment 
record dated in June 2004 M. S., M.D., suspected that the 
Veteran had an inguinal hernia.  A July 2004 CT pelvis report 
from Flowers Hospital confirmed an inguinal hernia, which was 
repaired in August 2004.  The Veteran filed a claim for 
service connection for a left inguinal hernia the same month.  
He subsequently asserted that he began to have symptoms of a 
hernia during his period of ADT, but never sought treatment 
until June 2004.  

The private physician, J. W., M.D., who repaired the hernia 
opined in February 2007 that it was possible that the hernia 
was caused or aggravated by strenuous activity during 
military service, and a private physician, G. W., M.D., who 
never treated the Veteran, provided an independent medical 
opinion in July 2009 that the left inguinal hernia most 
likely originated and was the result of the Veteran's extreme 
physical activity and heavy lifting during boot camp on 
active duty.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the 
Veteran and obtain the names and 
addresses of all medical care 
providers, VA and non-VA that treated 
him for his claimed left inguinal 
hernia disorder.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, Veteran should be 
afforded a VA medical examination 
performed by a physician to evaluate the 
current nature and etiology of his 
claimed left inguinal hernia with scar 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the entire claims folder 
and a copy of this remand must be made 
available to the physician performing the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  While 
obtaining the medical history from the 
Veteran, the physician is requested to 
obtain an occupational and recreational 
history from the Veteran, including his 
occupational duties during his period of 
ANG service that ended in July 2003, as 
well as his occupational duties and 
recreational activities before and after 
his separation from the Alabama ANG.  
Following review of the claims folder and 
an examination of the Veteran, the 
physician is requested to provide a 
medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran 
has a current left inguinal hernia 
disability with related scar that is 
directly related to disease, events, or 
injuries in military service, including 
injury due to general heavy lifting and 
straining with intense physical exercise 
as alleged by the Veteran.

Opinions should be provided based on 
the results of a review of the medical 
and lay evidence of record, results of 
a thorough examination, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
including an explanation of any 
alternative etiology, should be set 
forth in the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



